Winslow, O. J.
There was ample evidence in support of the findings of fact of the trial court, hence the judgment must be affirmed, unless there was some prejudicial error in the-'admission of evidence or other rulings on the trial, as a result of which some substantial right of the plaintiff has been affected.
. A number of rulings are attacked by the appellant as erroneous and substantially prejudicial, but after careful examination we do not deem any of these claims well founded or of sufficient importance to justify treatment in detail.
By the Court. — Judgment affirmed.